DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  these claims depend from claim 18, but should be changed to claim 17.  For the purpose of expediting prosecution, claims 18 and 19 were treated as depending from claim 17.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,716,576 in view of US Patent Application Pub. No. 2018/0028195 (Benz et al.).   The ‘576 patent recites a method of attaining hemostasis of an artery that includes all of the method steps recited in this application, except that the ‘576 patent attains hemostasis of the radial artery instead of the ulnar artery.  Benz discloses another device and method of achieving patent hemostasis of a radial artery [0038].  Benz teaches that it is within an ordinary level of skill in the art before the effective filing date of the claimed invention to alternatively use the device and method for achieving hemostasis of an ulnar artery instead of the radial artery, since the ulnar and radial arteries are generally sized and situated for physicians’ use of vascular access [0039].  In light of Benz’s teaching, it would have been obvious to substitute the ulnar artery for the radial artery, and vice versa, in the claims of the ‘576 patent, in order to recite a method of attaining hemostasis of the ulnar artery.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,342,551 in view of US Patent Application Pub. No. 2018/0028195 (Benz et al.).   The ‘551 patent recites a method of attaining hemostasis of an artery that includes all of the method steps recited in this application, except that the ‘551 patent attains hemostasis of the radial artery instead of the ulnar artery.  Benz discloses another device and method of achieving patent hemostasis of a radial artery [0038].  Benz teaches that it is within an ordinary level of skill in the art before the effective filing date of the claimed invention to alternatively use the device and method for achieving hemostasis of an ulnar artery instead of the radial artery, since the ulnar and radial arteries are generally sized and situated for physicians’ use of vascular access [0039].  In light of Benz’s teaching, it would have been obvious to substitute the ulnar artery for the radial artery, and vice versa, in the claims of the ‘551 patent, in order to recite a method of attaining hemostasis of the ulnar artery.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Pub. No. 2017/0035439 (Pancholy et al.).
Pancholy discloses a method of attaining patent hemostasis of an ulnar artery [0065] comprising the steps of applying a first pressure to a radial artery, applying a second pressure on an ulnar artery, applying the second pressure on the ulnar artery for a duration of time until patent hemostasis of the ulnar artery is achieved, and reducing the first pressure on the radial artery to zero before hemostasis of the ulnar is achieved [0065].  In other words, the first pressure on the radial artery is not applied for a second period of time after it has been reduced to zero, up until and including the moment in which patent hemostasis of the ulnar artery is achieved.  
Regarding claim 4: the first and second pressures are applied by a two inflatable bladders (101 and 103) of a band (see Figure 1) [0030].
In regards to claims 5 and 6: Pancholy discloses that step (b) applying the second pressure on the ulnar artery occurs before or after step (a) of applying the first pressure to the radial artery [0065].
Regarding claim 7: the first pressure on the radial artery is reduced to zero before hemostasis of the ulnar is achieved [0065].
Regarding claim 8: a wound healing composition (905), such as an antimicrobial, is applied to the access site by the skin-contacting surface of the balloon (Fig. 9; [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pancholy in view of US Patent App. Pub. 2016/0213373 (Drasler et al.).
Pancholy fails to state the duration of time that the pressures are applied to the radial and ulnar arteries.  Drasler discloses a similar method of obtaining hemostasis of an artery in a patient. Drasler teaches that range of time to achieve  hemostasis of an artery may be 10 minutes to less than 2 hours [0064-0065].  The length of time required to achieve hemostasis may vary based on patient anatomy, the size and location of the puncture site, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply pressure to the ulnar artery for less than 120 minutes and to apply pressure to the radial artery for about 60 minutes during the Pancholy method, as taught by Drasler, as the modification merely optimizes the time of a known technique to be performed for varying patient needs to obtain the predictable result of achieving hemostasis of an artery.  

Claim(s) 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pancholy in view of US Patent App. Pub. No. 2018/0028195 (Benz et al.). 
Regarding claims 9, 17 and 18: Pancholy discloses a wound healing composition (905), such as an antimicrobial, is applied to the access site by the skin-contacting surface of the balloon (Fig. 9; [0053]).  Pancholy fails to disclose the composition comprises chitosan.  Benz discloses another device and method of achieving patent hemostasis of an artery [0038], wherein pressure is applied to both the radial and ulnar arteries to achieve patent hemostasis the ulnar artery [0039].  Benz teaches that a hemostatic agent, such as chitosan, can be used in conjunction with external compression to accelerate the time to achieve hemostasis at a puncture site [0005].  Benz further discloses the hemostatic agent on the skin-contacting surface of a balloon, which is similar to the configuration of Pancholy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include chitosan in the therapeutic composition on the balloon surface of Pancholy, as taught by Benz, in order to accelerate the time required to achieve hemostasis of the ulnar artery.  
Further regarding claim 17: the skin-contacting surface of the balloon of modified Pancholy meets the broad requirement of a patch or dressing.  

Claim(s) 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pancholy in view of US Patent App. Pub. 2002/0115603 (Whitehouse). 
Pancholy discloses all the method steps of applying pressure to the radial and ulnar arteries to achieve patent hemostasis of the ulnar artery, but fails to disclose the step of administering a dose of anticoagulant.  Pancholy does disclose another method that achieved higher success rates with administering heparin [0006].  Whitehouse teaches that it is well known to administer an unfractionated dose of heparin of 20-80 units per kg of body weight during a catheterization procedure [0065].  Since the Pancholy method of attaining hemostasis of an artery is performed after a catheterization procedure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a step of administering heparin, as the modification merely combines known catheterization procedures according to known methods that obtains a predictable result of preventing clotting.  
Regarding claim 11:  Pancholy discloses that step (b) applying the second pressure on the ulnar artery occurs before or after step (c) of applying the first pressure to the radial artery [0065].
Regarding claim 12: Pancholy discloses reducing the pressure on the radial artery to zero before hemostasis of the ulnar is achieved [0065].  In other words, pressure on the radial artery is applied for a time less than the time that pressure on the ulnar artery.  
Regarding claim 13: Since Whitehouse teaches that a suitable dose of heparin may be as low as 20 units per kg of body weight, it would have been obvious to administer a dose of less than 50 units per kg of body weight, according to the needs of a particular patient.  
Regarding claim 15: the first and second pressures are applied by a two inflatable bladders (101 and 103) of a band (see Figure 1) [0030].

Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pancholy in view of Whitehouse, as applied to claim 10 above, and further in view of Drasler et al.  
Pancholy fails to state the duration of time that the pressures are applied to the radial and ulnar arteries.  Drasler discloses a similar method of obtaining hemostasis of an artery in a patient. Drasler teaches that range of time to achieve  hemostasis of an artery may be 10 minutes to less than 2 hours (or 120 minutes) [0064-0065].  The length of time required to achieve hemostasis may vary based on patient anatomy, the size and location of the puncture site, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply pressure to the ulnar artery for less than 120 minutes during the Pancholy method, as taught by Drasler, as the modification merely optimizes the time of a known technique to be performed for varying patient needs to obtain the predictable result of achieving hemostasis of an artery.  

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pancholy in view of Benz, as applied to claim 17 above, and further in view of Whitehouse. 
Pancholy discloses all the method steps of applying pressure to the radial and ulnar arteries to achieve patent hemostasis of the ulnar artery, but fails to disclose the step of administering a dose of anticoagulant.  Pancholy does disclose another method that achieved higher success rates with administering heparin [0006].  Whitehouse teaches that it is well known to administer an unfractionated dose of heparin of 20-80 units per kg of body weight during a catheterization procedure [0065].  Since the Pancholy method of attaining hemostasis of an artery is performed after a catheterization procedure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a step of administering a dose of unfractionated heparin equivalent of 50 units per kg of body weight, as the modification merely combines known catheterization procedures according to known methods that obtains a predictable result of preventing clotting.  



Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pancholy in view of Benz, as applied to claim 17 above, and further in view of Drasler et al.
Pancholy fails to state the duration of time that the pressures are applied to the radial and ulnar arteries.  Drasler discloses a similar method of obtaining hemostasis of an artery in a patient. Drasler teaches that range of time to achieve  hemostasis of an artery may be 10 minutes to less than 2 hours (or 120 minutes) [0064-0065].  The length of time required to achieve hemostasis may vary based on patient anatomy, the size and location of the puncture site, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply pressure to the ulnar artery for less than 120 minutes during the modified Pancholy method, as taught by Drasler, as the modification merely optimizes the time of a known technique to be performed for varying patient needs to obtain the predictable result of achieving hemostasis of an artery.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771